DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting Rejection
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1of instant application Ser.No. 16/710, 534 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 14 of prior U.S. Pub. No. (US2020/0381915 A1, App.no. 16/994, 196)). Independent claim 2 limitations of instant application (US App. no.16/710, 534) is similarly anticipated by reference Pub. (US2020/0235565 A1, App.no. 16/710, 896) Independent claim 2.

See Side by Side comparisons below:
Instant - US App. Ser.No. 16/710, 534
US PUB: US 2020/0185907 A1 
Ref. Pub. US2020/0381915 A1 
US App. Ser.No. 16/994, 196

    PNG
    media_image1.png
    95
    294
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    81
    296
    media_image2.png
    Greyscale



Independent claim 2 limitations of instant application (US App. no.16/710, 534) is similarly anticipated by reference Pub. (US2020/0235565 A1, App.no. 16/710, 896) Independent claim 2.
Instant - US App. Ser.No. 16/710, 534
US PUB: US 2020/0185907 A1 
Ref. Pub. US2020/0235565 A1 
US App. Ser.No. 16/710, 896


    PNG
    media_image3.png
    67
    287
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    69
    296
    media_image4.png
    Greyscale




This is a statutory double patenting rejection.




Claim Rejections – 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2 and 3 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Donth et al. (US 10,010,011 and Donth hereinafter.)
As to claim 1, An integrated inverter assembly, comprising:
A main cover and an opposing back cover;
A coolant channel disposed between a coolant channel cover and a coolant channel separating body; and 
Wherein power electronics of the inverter assembly are thermally coupled to the coolant channel.
 	(Donth teaches (figs.1-10/11-13 (col.9, lines 31-36) An integrated inverter assembly 1, comprising:
A main cover such as a housing cover 5 (see figs.1-2) and an opposing back cover such as a rear/bottom housing cover 10 (fig.2);

Wherein power electronics via corresponding section 15 (figs.5-6, (col.4, lines 44-67), (col.5, lines 1-42)) of the integrated inverter assembly 1 are thermally coupled to the coolant channel 6, 13.)

As to claim 2, An inverter power electronics, comprising:
a coolant channel disposed between a coolant channel cover and a coolant channel separating body, wherein an inverter power electronics component is thermally coupled to the coolant channel.
	(Donth teaches (figs.1-10/11-13 (col.9, lines 31-36), (col.10, lines 8-27) An inverter power electronics provided via corresponding section 15 (see fig.5), comprising:
A coolant channel 6, 13 (see fig.8, of figs.1-10, “coolant channel for liquid coolant…., see (col.5, lines 27-42), “water cooling or liquid coolant…”, see (col.7, lines 56-63) ) disposed between a coolant channel cover 3 and a coolant channel separating body 2; and 

As to claim 3, A method, comprising:
passing coolant through a coolant channel to cool an inverter power electronics component; and exchanging heat between the coolant channel and the inverter power electronics component.
 (Donth teaches (figs.1-10/11-13) a method (e.g. of cooling inverter 1, via figs.1-10, (col. 1, and lines 14-20), (col.4, and lines 5-67), (col.5, and lines 1-4), (col.6, lines 8-67) & (col.7, lines 1-12), comprising:
passing coolant via coolant channel 6, 13 (see fig.8, of figs.1-10, “coolant channel for liquid coolant…., see (col.5, lines 27-42), “water cooling or liquid coolant…”, see (col.7, lines 56-63) to cool an inverter power electronics component via corresponding section 15 (see figs.5, 8, & (col.4, lines 5-67), (col.5, lines 1-42).); and
exchanging heat between the coolant channel 6, 13 and the inverter power electronics component via corresponding section 15 (see figs.5, 8, (col.4, lines 5-67) and (col.5, lines 1-42).)



Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
a) Hobein et al. (US 8,520,381 B2) teaches (figs.1-9, abstract) inverter with electronic components arranged in a sealed housing with cooling channels.
b) Nagashima et al. (US 7210304) teaches (abstract, figs. 1-9) Cooling arrangements for integrated electric motor-inverters.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONY M PAUL whose telephone number is (571)270-1608.  The examiner can normally be reached on M-F 8 am to 4 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/Antony M Paul/
Primary Examiner, Art Unit 2837			02/17/2021